Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 26, 2014

                                    No. 04-14-00679-CR

                                 Benjamin Alley MOORE,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR4943
                      Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion issued this date, this appeal is DISMISSED.

      It is so ORDERED on November 26, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk